CLD-031 & CLD-032                                         NOT PRECEDENTIAL

                    UNITED STATES COURT OF APPEALS
                         FOR THE THIRD CIRCUIT
                              ___________

                                  No. 19-1734
                                  ___________

                                JOHN GREENE,
                                         Appellant

                                        v.

   TIM SLOANE, WELLS FARGO CORPORATE CEO; TD BANK CORPORATE;
    MARKET STREET VILLAGE; PMC PROPERTY GROUP; BROAD STREET
 MINISTRY; LIBERTY CHURCH; JAMES GREENE; JESSICA MELLEN GRAAF;
MARVIN GRAAF; ERIC WILLIAMS; JOAN THOMAS; JOHN THOMAS; MICHAEL
 BROOKS; ONEDIA BROOKS; CVS; IMPACT IMPORTS; WILMINGTON PUBLIC
      LIBRARY; SEAN MURRAY; WALGREEN CO; JONATHAN EDWARD
 STRATTON; TODD BERK; FAYE R. COHEN; PAUL J. FURLONG; EAST FALLS
  BUSINESS DISTRICT ASSOCIATION; XFINITY CEO BRIAN ROBERTS; CITY
   OF PHILADELPHIA SCHOOL DISTRICT; JOHN PEMBERTON, COKE COLA
  CORPORATION CEO; MICHAEL S. PURZYCKI; LEGACY; MATHEW CRAIG
   FALLON; UNITED STATES POSTAL SERVICE; OFFICE OF DISCIPLINARY
                              COUNSEL
                 ____________________________________

                 On Appeal from the United States District Court
                       for the Eastern District of Pennsylvania
                     (E.D. Pa. Civil Action No. 2:17-cv-03497)
              District Judge: Honorable Nitza I. Quiñones Alejandro
                   ____________________________________

     Submitted for Possible Dismissal Pursuant to 28 U.S.C. § 1915(e)(2)(B) or
       Summary Action Pursuant to Third Circuit LAR 27.4 and I.O.P. 10.6
                                October 31, 2019
           Before: JORDAN, KRAUSE, and MATEY, Circuit Judges
                                 ___________

                                 No. 19-1735
                                 ___________

                               JOHN GREENE,
                                        Appellant

                                       v.

   PHILADELPHIA SCHOOL DISTRICT; JOHN THOMAS; MARVIN GRAAF;
JESSICA MELLEN; JOAN THOMAS; VICKI JOHNSON; AT&T; PMC PROPERTY;
 COMCAST; XFINITY; BRIAN ROBERTS; JONATHAN VAN DUSEN; KENNETH
 HOLDSMAN, AGENT FOR LEGACY FORMERLY KNOWN AS ARTHUR ASHE
  YOUTH TENNIS AND EDUCATION;MICHAEL BROOKS; ONEDIA BROOKS;
    SCHOOL DISTRICT OF PHILADELPHIA, MULTIPLE AGENTS; CITY OF
     PHILADELPHIA, MULTIPLE AGENTS; OLIVIA NUTTER, FORMERLY
   ASSOCIATED WITH THE CITY OF PHILADELPHIA; MICHAEL NUTTER,
 FORMERLY ASSOCIATED WITH THE CITY OF PHILADELPHIA; LANCE LEE;
   LEGACY; JAMES GREENE; MATHEW CRAIG FALLON; UNITED STATES
 POSTAL SERVICE; FAYE R. COHEN; PAUL J. FURLONG; BEN HIRCH; SEAN
  MURRAY; JONATHAN EDWARD STRATTON; BROAD STREET MINISTRY;
LIBERTY CHURCH; TODD BERK; WALGREENS; MARKET STREET VILLAGE;
     MICHAEL S. PURZYCKI; CVS; IMPACT IMPORTS; ERIC WILLIAMS;
  WILMINGTON PUBLIC LIBRARY; WELLS FARGO; TIM SLOANE; TD BANK
         CORPORATE; EDWARD CLARK; COLLEEN M. JOHNSTON
                 ____________________________________

                On Appeal from the United States District Court
                      for the Eastern District of Pennsylvania
                    (E.D. Pa. Civil Action No. 2:17-cv-05444)
             District Judge: Honorable Nitza I. Quiñones Alejandro
                  ____________________________________

    Submitted for Possible Dismissal Pursuant to 28 U.S.C. § 1915(e)(2)(B) or
      Summary Action Pursuant to Third Circuit LAR 27.4 and I.O.P. 10.6
                               October 31, 2019
          Before: JORDAN, KRAUSE, and MATEY, Circuit Judges

                       (Opinion filed: November 8, 2019)



                                       2
                                         _________

                                         OPINION*
                                         _________

PER CURIAM

       Pro se appellant John Greene, proceeding in forma pauperis, appeals from the

dismissal of his overlapping claims against dozens of defendants in two District Court

cases. For the reasons that follow, we will summarily affirm the District Court’s

judgments.

       In 2017, Greene filed a complaint in the District Court alleging that dozens of

private individuals, corporations, and organizations, as well as a municipal school district

and the United States Postal Service, violated his civil rights by collectively stalking,

harassing, bullying, provoking, and spying on him. Greene claimed that these defendants

had “abused” some kind of legal process with the knowledge of high-ranking government

officials. He also believed that defendants had broken into his home to hack into his

wireless network and steal electronic devices and his personal information, which they

later disseminated without his permission. Greene maintained that defendants’

harassment was aimed at discrediting his reputation and forcing him to end his

relationship with his girlfriend.

       Several months after filing his initial complaint, Greene initiated a separate action

in the District Court, restating and adding to his allegations against the majority of


*
 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.

                                              3
defendants in his first action, as well as against a dozen new defendants. In his first

action, the District Court dismissed many of Greene’s claims on defendants’ motions for

failure to state a claim and for lack of subject matter jurisdiction. It dismissed the

remainder of Greene’s claims sua sponte for lack of subject matter jurisdiction and for

failure to effectuate service under Federal Rule of Civil Procedure 4(m), after notice to

Greene. The District Court ultimately dismissed Greene’s claims against all defendants

in his second action sua sponte for lack of subject matter jurisdiction. Greene timely

appealed in both actions.1

       The District Court correctly determined that it lacked subject matter jurisdiction

over the majority of Green’s claims,2 see Kokkonen v. Guardian Life Ins. Co. of Am.,


1
  We have jurisdiction over this appeal pursuant to 28 U.S.C. § 1291. We exercise
plenary review over the District Court’s dismissal of Greene’s claims for failure to state a
claim and for lack of subject matter jurisdiction. See Fowler v. UPMC Shadyside, 578
F.3d 203, 206 (3d Cir. 2009); Swiger v. Allegheny Energy, Inc., 540 F.3d 179, 180 (3d
Cir. 2008); U.S. SEC v. Infinity Grp. Co., 212 F.3d 180, 186 n.6 (3d Cir. 2000). We also
generally exercise plenary review over issues of service under Federal Rule of Civil
Procedure 4, reviewing findings of fact necessary to the application of Rule 4 under a
clearly erroneous standard. See Ayres v. Jacobs & Crumplar, P.A., 99 F.3d 565, 569 n.4
(3d Cir. 1996); Grand Entm’t Grp., Ltd. v. Star Media Sales, Inc., 988 F.2d 476, 481 (3d
Cir. 1993). We may summarily affirm a district court’s decision “on any basis supported
by the record” if the appeal fails to present a substantial question. See Murray v.
Bledsoe, 650 F.3d 246, 247 (3d Cir. 2011) (per curiam).
2
   A federal court may “raise sua sponte subject-matter jurisdiction concerns” because
“courts have an independent obligation to satisfy themselves of jurisdiction if it is in
doubt.” Nesbit v. Gears Unlimited, Inc., 347 F.3d 72, 76-77 (3d Cir. 2003); see Fed. R.
Civ. P. 12(h)(3). As the District Court explained, although Greene cited 42 U.S.C.
§ 1983 in both of his complaints and mentioned Title VII of the Civil Rights Act of 1964,
42 U.S.C. § 2000e et seq., in his second complaint, his claims were plainly “insubstantial
on their face” given his underlying allegations and thus could not reach the threshold to
trigger federal jurisdiction. See Lunderstadt v. Colafella, 885 F.2d 66, 69-70 (3d Cir.

                                              4
511 U.S. 375, 377 (1994), and, where applicable, that Greene failed to state a claim upon

which relief can be granted, see Warren Gen. Hosp. v. Amgen Inc., 643 F.3d 77, 84 (3d

Cir. 2011), for the reasons provided by the District Court. It is apparent from Greene’s

vague, conclusory, and often incoherent complaints, as well as his subsequent filings in

both the District Court and on appeal, that his allegations do not form a basis for any

federal claim.3 See 28 U.S.C. § 1331. There is also no basis for diversity jurisdiction, as

Greene is a citizen of Delaware and sued Delaware citizens in both actions. See 28

U.S.C. § 1332; Mennen Co. v. Atl. Mut. Ins. Co., 147 F.3d 287, 290 (3d Cir. 1998)

(“[J]urisdiction [under § 1332] is lacking if any plaintiff and any defendant are citizens of

the same state.”).

       Finally, the District Court did not err in dismissing Greene’s claims against a

series of defendants pursuant to Federal Rule of Civil Procedure 4(m) after providing

notice to Greene and correctly concluding that he had failed to properly serve those

defendants within the meaning of Rule 4. See Grand Entm’t Grp., Ltd. v. Star Media

Sales, Inc., 988 F.2d 476, 481 (3d Cir. 1993). Accordingly, we will summarily affirm the

District Court’s judgments.4




1989).
3
  Greene did not assert any basis for federal question jurisdiction in his documents on
appeal, which reiterate his vague allegations.
4
 To the extent that Greene seeks to appeal the denial of any motions he filed in the
District Court, we discern no error in the District Court’s decisions. Finally, appellee’s
motion for leave to be excused from filing a brief in C.A. No. 19-1734 is denied as moot.

                                              5